Title: Mary Smith Cranch to Abigail Adams, 25 April 1800
From: Cranch, Mary Smith
To: Adams, Abigail


				
					My Dear Sister
					Quincy April 25th 1800
				
				I know your impatience to hear frequently of your affairs here & I am as solicitous that you should— last week & untill this Morning it has not been in my power to write you more than a few lines— Mrs Norton came here with Edward & Thomas last thursday week for me to nurse her with the proper Influency she has been very ill a violent distressing cough, & not able to take the least care of her children She is now better but has not left her chamber & her cough is still very troublesome to add to my care mr & mrs Gannetts came the after Mrs Norton to Lodge one night & proceed to Plymouth the next day—but in the night he was Seiz’d with a complaint at his Lungs & was not able to leave here till monday— & Our house was a Hospetal for the children were sick too— In the midst of this it became absolutely necessary to remove mr Wibird. The heat of three days was several degrees above common Summer heat & his life was in danger from every kind of vermin— he was cover’d with Sores from his Shoulders to his Toes— I had to make an ointment to take a Linnin Shirt Stockings & drawers of Mr cranchs to put upon him & to fasten rag’s with ointment into his shirt. I took with me Major Millar Capn. Bracket & his Father Deacon webb & mr Cranch we sent a cart before us to take away his Trunks &C. We spent Several hours endeavouring to perswaid him of the Necessaty of his removal he was obstinate & cross, altho the Blood was streaming from his Shoulders & stomack. Such an object of filth I am Sure you never beheld— Capn. Brackit had prepair’d a handsome lower Room for him. We went determind to force him away if he would not comply. capt. Brackit & his Father were obliged in the morning to tear his Breeches drawers & woolen Stockings of of him by violence he threatning to Scream Murder all the time—but when mr Cranch told him (after we had sent away all his Trunks which he possitively forbid) that he Should go & call’d the other Gentlemen to take hold of him & put him into the chaise—he jump’d of the Bed

& said he would & came away very peacably— he has certainly in a manner lost his reason: he is very pale & I do not think if he had not been remov’d he could have liv’d but a very little time Capn. Brackit will have a great deal of trouble with him to make him undress for the night—but I hope he will get him to do it
				He complains that he was taken by violence that he is not a free man: the neighbours have been in to congratulate him & wish him joy as if he had just been Married. I sent the next morning to inquire how he did & he sent Me word “he was as well & as comfortable as could be expected—[”] to be sure he had a happy deliverance the day before—& of a numereous of spring.
				Mr Cranch has been with him two days puting his things in order & placing his Books upon there Shelves. every thing is neat & clean on & about him now & he looks like a human Being— capn. Bracket is as kind as a son could be—
				I have receiv’d three or four Letter from you two yesterday with one for the Doctor which I deliver’d myself as you desir’d. I shall attend to every thing you wish me to. I was three hours Yesterday with George removing things from your front Room & chamber & looking to the things in the others & endeavouring to Secure them for the house is Much expos’d by being So open Zube is returnd but she is at present very unwell She was takeing a puke yesterday—
				I inclose a description of your chamber chimney. Would you not wish to have a stone Jamb. Plastering will always be ragged
				Mr & Mrs Gannet are just returnd I can write no more but will write by the next mail
				Love & respects to the President, Mrs Johnson my cousins now with you & to be pray all of you look-out. you are to be supprisz’d— but not by your affectionate Sister
				
					Mary Cranch
				
			